Title: James Madison to Charles Tudor Stewart, 22 April 1836
From: Madison, James
To: Stewart, Charles Tudor


                        
                            
                                Sir:
                            
                            
                                
                                    Montpr.
                                
                                Apl. 22. “36.
                            
                        
                        
                        Your letter was not recd. till yesterday. I would cheerfully gratify you in the object of your pursuit, but
                            like applications have already exhausted my files, and obliged me to give that answer.
                        The autographs of Mr. Hamilton & Mr. Jay, two names you seem particularly to desire, I have no doubt
                            can be easily obtained from public offices, or their family connexions. Accept my respects & good wishes.
                        
                        
                            (signed)
                                 J. M.
                            
                        
                    